COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        In re American Renal Associates LLC,

Appellate case number:      01-19-00839-CV

Trial court case number: 2017-21479

Trial court:                190th District Court of Harris County

        Relator, American Renal Associates LLC, has filed a petition for writ of mandamus
challenging the trial court’s August 7, 2019 order permitting real parties in interest, Dr. M. Atiq
Dada and his related entities, to depose relator’s former General Counsel, President, and former
Chief Financial Officer. The Court requests that real parties in interest file a response to the petition
for writ of mandamus by December 2, 2019.
        It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau______
                                 Acting individually


Date: ___October 31, 2019____